Per Curiam.

We think both the affirmative defense and the -counterclaim are sufficient and that the motion to strike out should be denied.
The defense and counterclaim allege in substance that the plaintiffs had agreed to secure contracts for the production of metal parts by the defendant for a commission of 10%. It is further alleged, in the affirmative defense that the plaintiffs by means of suppression of the facts, and in the counterclaim by means of false representation, induced the defendant to accept the contract for the manufacture of certain metal parts in the belief that the plaintiffs were adhering to the terms of their contract, whereas without the defendant’s knowledge they were to receive a profit greatly exceeding 10%.
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied, with leave to the plaintiffs to reply within ten days after service of order, on payment of said costs.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion denied, with leave to the plaintiffs to reply within ten days after service of order, o.n payment of said costs.